Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 5, 1988, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentenced him to concurrent terms of imprisonment of from 4 Vi to 9 years, unanimously affirmed.
Defendant was arrested when he was observed engaging in a drug transaction, exchanging vials of crack for money. Three police officers from a distance of 20 to 30 feet in a moving patrol car with an unobstructed view of the transaction through the vehicle’s front windshield saw the exchange.
It is well settled that it is the jury’s function to evaluate the credibility of witnesses (People v Bleakley, 69 NY2d 490 *414[1987]), and here it had a full opportunity to weigh the conflicting testimony (on both sides of the case). The conclusion of the jury, crediting the testimony of the officers, is supported by the record. The testimony establishes that the officers on a sunny day had a clear vantage point and were not too distant to make a clear observation. (See, People v Quevedo, 156 AD2d 265; People v Deas, 156 AD2d 140.) Concur —Kupferman, J. P., Ross, Ellerin, Wallach and Smith, JJ.